            Case 2:05-cr-00240-LSC-JEO Document 25 Filed 08/04/20 Page 1 of 4                  FILED
                                                                                      2020 Aug-04 AM 10:34
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
             Plaintiff,                        )
                                               )
 v.                                            )       2:05-cr-00240-LSC-JEO
                                               )
 MARIO FARRELL WAYBRIGHT,                      )
                                               )
             Defendant/Movant.                 )

                          MEMORANDUM OF OPINION AND ORDER

            On May 2, 2019, Defendant Mario Waybright (“Waybright”) filed a pro se

letter/motion seeking to expunge his criminal record. (Doc. 24.) For the reasons set

forth below, the motion is due to be denied.

      I.       Background

            On June 3, 2005, Waybright was charged with one count of possession with

the intent to distribute a cocaine mixture in violation of 21 U.S.C. § 841(a)(1). He

pleaded guilty and was sentenced to 30 months imprisonment. According to his

motion, he served his sentence and has been released from custody.

      II.      Discussion

            Waybright seeks the expungement of his criminal record because his status as

a convicted felon has made it difficult for him to re-enter society. He cites his inability
      Case 2:05-cr-00240-LSC-JEO Document 25 Filed 08/04/20 Page 2 of 4




to vote as well as his difficulty accessing employment, housing, and other

opportunities due to the proliferation of background checks that reveal his criminal

history.

      “Federal courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994). There is no federal statute or regulation that

authorizes courts to expunge a federal offense. However, in Kokkonen, the Supreme

Court established a two-part test for determining if a matter falls within a district

court’s ancillary jurisdiction. Id. at 379–80. The first part of this test requires that

the claims before the court are “factually interdependent.” Id. The second part

requires that the exercise of ancillary jurisdiction be necessary for the court to

“function successfully, that is, to manage its proceedings, vindicate its authority, and

effectuate its decrees.” Id.

      The Eleventh Circuit’s unpublished decision in United States v. Adalikwu, 757

F. App’x 909 (11th Cir. 2018), while not binding, is instructive. In Adalikwu, the

defendant moved the district court to expunge records of his arrest and conviction

because, among other things, the conviction damaged his reputation and made it

more difficult to find work. The Eleventh Circuit affirmed the district court’s denial

of the motion, applying Kokkonen’s two-part test and holding that the district court


                                       Page 2 of 4
       Case 2:05-cr-00240-LSC-JEO Document 25 Filed 08/04/20 Page 3 of 4




lacked ancillary jurisdiction over the motion. See id. at 912. The court reasoned that

the grounds for the expungement request and the facts of the defendant’s arrest and

conviction were “in no way interdependent” because “[e]verything [defendant]

complain[ed] of, including the damage to his reputation and the increased difficulty

in finding work, arose after his arrest and conviction and [we]re entirely external to

the criminal case itself.” Id. at 912. Moreover, the court reasoned that “the power

to expunge judicial records on equitable grounds is not incidental to the court’s

ability to function successfully as a court.” Id. (quoting United States v. Wahi, 850

F.3d 296, 302 (7th Cir. 2017)). This was because expungement was “not needed to

enable the court to ‘manage its proceedings,’” as the defendant’s proceedings had

concluded. Id. (quoting Kokkonen, 511 U.S. at 379–80).1

       Just as in Adalikwu, the grounds for Waybright’s expungement request and

the facts of his arrest and conviction are “in no way interdependent” because

everything he complains of, including his inability to vote and increased difficulty in

finding work and housing, arose after his arrest and conviction and are entirely

external to his criminal case. See id. Moreover, the authority to expunge criminal



1      Other Circuits have adopted this view and concluded that courts lack ancillary jurisdiction
to order the expungement of criminal records on equitable grounds. See, e.g., Wahi, 850 F.3d at
298; Doe v. United States, 833 F.3d 192, 194 (2d. Cir. 2016); United States v. Lucido, 612 F.3d 871,
875 (6th Cir. 2010); United States v. Coloian, 480 F.3d 47, 52 (1st Cir. 2007); United States v. Meyer,
439 F.3d 855, 862 (8th Cir. 2006); United States v. Dunegan, 251 F.3d 477, 479 (3rd Cir. 2001).

                                             Page 3 of 4
      Case 2:05-cr-00240-LSC-JEO Document 25 Filed 08/04/20 Page 4 of 4




records on equitable grounds “is not incidental to the court’s ability to function

successfully as a court.” Id. In the present case, expungement is not needed to enable

the court to “manage its proceedings” because Waybright’s proceedings are over.

He was charged, he pleaded guilty, and he served his sentence. Accordingly, this

Court lacks subject matter jurisdiction over his motion.

   III.   Conclusion

      For the reasons explained above, Waybright’s motion is DENIED.

      DONE and ORDERED on August 4, 2020.



                                            _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                 199335




                                      Page 4 of 4
